Citation Nr: 1219148	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  11-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for compensation purposes for a dental condition secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Indianapolis, Indiana, which denied service connection for a dental disability.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at an April 2012 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is already in receipt of Class III dental treatment benefits under 38 C.F.R. § 17.161.

2.  The Veteran's service-connected dental disability is periodontal in nature and does not involve bone loss of the mandible, maxilla or hard palate.

CONCLUSION OF LAW

Service connection for a dental disability is barred as a matter of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has extensive dental problems as a result of medication necessary for a service-connected disability.  The Board finds that the material facts are not in question.  The Board concludes, however, that the Veteran is already in receipt of the maximum possible benefit and that compensation may not be paid.

Disability compensation and VA dental treatment may be provided for certain specified types of service-connected dental disorder.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 at Note.  Loss of teeth due to periodontal disease is considered not disabling.  Id.  Otherwise, the regulations provide classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Service connection for any of these disabilities is a "service-connected noncompensable dental condition or disability."  See 38 C.F.R.  § 3.381.

The Veteran is service-connected for kidney disease which resulted in a kidney transplant in 1996.  This is not in dispute.  The transplant requires him to take anti-rejection medication, including cyclosporine, for the rest of his life.  The Veteran has submitted numerous statements from nephrologists and dentists to the effect that prolonged use of cyclosporine triggers gingival hypertrophy and hyperplasia and periodontal disorders that result in tooth loss and require repeated surgeries.  The Veteran has submitted statements to the effect that the lack of dental treatment would cause problems with the transplanted kidney, thereby necessitating dental treatment to prevent aggravation of the service-connected disability.  These facts are not in question.  

The record establishes that the Veteran has already received dental treatment benefits as a result of the cyclosporine effects.  The Veteran's VA treatment records reflect that he has received 38 C.F.R. § 17.161 Class III dental treatment for many years.  The Veteran's December 2008 claim, May 2010 Notice of Disagreement, July 2011 Form 9 with statement and his testimony before the undersigned do not suggest that dental treatment has been withheld.  

In order to receive compensation for a dental or oral disability, the record must demonstrate loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity as a result of trauma or disease.  38 C.F.R. § 4.150.  The Veteran does not allege and his treatment records do not establish impairment due to loss of motion or masticatory function loss.  There was no loss of bone in the mandible, maxilla or hard palate.  The opinions that the Veteran obtained in support of his claim do not establish loss of substance of the body of maxilla or mandible.  The Veteran's VA and private treatment records show only involvement of the gums and teeth.  In fact, the most recent medical opinion that the Veteran obtained is an April 2012 letter from a Dr. S. which describes the Veteran's impairment as "periodontal disease."  

There is, in short, no evidence that the Veteran had loss of teeth due to loss of substance of the body of maxilla or mandible.  

The Board notes that the Veteran recently changed his theory of entitlement, including reference to 38 U.S.C. § 1151 in an April 2012 submission.  This does not alter the underlying analysis.  Compensation under 38 U.S.C. § 1151 is provided for additional disability resulting from fault or negligence on the part of VA providers.  Even if some of fault existed, compensation benefits paid under 38 U.S.C. § 1151 are also governed by the 38 C.F.R. § 3.381 limitation described above.  Since the Veteran already receives Class III dental treatment benefits, a grant under 38 U.S.C. § 1151 would result in no additional benefit flowing to the Veteran.  

Without bone loss of the mandible, maxilla or hard palate, compensation may not be paid.  38 C.F.R. §§ 3.381, 4.150.  The Veteran has none.  The Veteran has already been service-connected for treatment purposes for his teeth, without limitation as to any particular tooth, and has actually received extensive treatment.  The disability for which the Veteran is service-connected may not receive compensation as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The U. S. Court of Appeals for Veterans Claims has held that the duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As stated above, the relevant facts are not in dispute.  The outcome of the case is determined entirely by the application of law to those facts.  Because it has not been established that the Veteran has loss of bone in the mandible, maxilla or hard palate, and because the Veteran is already in receipt of Class III dental treatment benefits, further notice or development would serve no useful purpose.  See VAOPGCPREC 5-2004 (June 23, 2004); 38 C.F.R. § 3.159(d)(1) (2011).  

ORDER

Entitlement to service connection for compensation purposes for a dental condition secondary to a service-connected disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


